TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00383-CV


                Denise Trauth in Her Official Capacity and Individual Capacity as
                         President of Texas State University, Appellant

                                                v.

                                      David Wiley, Appellee




                 FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
          NO. 19-1229, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellee David Wiley has filed an unopposed motion to dismiss this interlocutory

appeal for want of jurisdiction. Wiley informed the Court that he has filed in the trial court a

notice of nonsuit without prejudice of the underlying lawsuit, nonsuiting his entire case against

appellant and the other defendant in the case, which renders this appeal moot. The Texas

Supreme Court has held that the nonsuit of all claims in the trial court between the parties to an

interlocutory appeal deprives the appellate court of jurisdiction over the appeal. See University

of Tex. Med. Branch at Galveston v. Estate of Blackmon, 195 S.W.3d 98, 100-01 (Tex. 2006)

(per curiam).
              Accordingly, we grant Wiley’s motion. We vacate the trial court’s order because

the nonsuit has rendered the case moot, and we dismiss the case for want of jurisdiction. See

Houston Mun. Emps. Pension Sys. v. Ferrell, 248 S.W.3d 151, 153, 157 (Tex. 2007); see also

Tex. R. App. P. 43.2(e).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 27, 2019




                                               2